ON APPLICATION POE EEHEAEING.
MAYFIELD, J.
The application for a rehearing in this case having been granted since the writing of the above, and the judgment of affirmance set aside, and one of reversal rendered, I concur in the conclusion as to a reversal, and in the holding to the effect that the demurrer to the replication should have been overruled as stated in my dissenting opinion above. I am, however, of the opinion that the demurrer to plea 3 pointed out with certainty the defects of the plea, and that .the demurrer to this plea should have been sustained.
I cannot agree to the proposition that a party who sues in tort is bound by a contract made between the defendant and a third party, unless he can or does rely upon that contract for a recovery. If he cannot and does not rely upon such contract for a recovery, he ought not to be bound by it. The plaintiff in this action did not sue upon any contract; he could not have *131sued upon the one set up in any one of the pleas, and he ought not to be bound by it.
This action is for a breach of duty which the defendant owed to the public as well as to the plaintiff! — a duty imposed by law as well as by contract, and a duty which would have existed, and would have been breached, if the facts in this complaint alleged were true, whether there was any contract or not between the sender and the telegraph company, and would exist, and was breached, in spite of any contract they did make or could have made in the premises.